Case 3:18-cv-00428-DMS-MDD Document 248 Filed 10/09/18 PageID.3990 Page 1 of 2



  1                             UNITED STATES DISTRICT COURT
  2
                             SOUTHERN DISTRICT OF CALIFORNIA
  3
  4 Ms. L., et al,                                     Case No.: 3:18-cv-0428-DMS
  5                  Petitioners,                      ORDER GRANTING JOINT
  6                                                    MOTION FOR LEAVE TO FILE
            v.                                         THIRD AMENDED CLASS ACTION
  7                                                    COMPLAINT AND TO FILE UNDER
  8 U.S. IMMIGRATION AND CUSTOMS                       PSEUDONYM
    ENFORCEMENT, et al.,
  9
 10                  Respondents.
 11         Before the Court is the parties’ Joint Motion for Leave to File Third Amended
 12   Class Action Complaint (“TAC”) and to File Under Pseudonym. IT IS HEREBY
 13   ORDERED that this Motion is GRANTED. The Court understands that the purpose
 14   of amending the complaint is to add “Dora” and “Alma” as named Plaintiffs, solely
 15   for having them serve as class representatives for the proposed settlement of
 16   asylum-related claims. See ECF No. 245. Otherwise, the nature of the action does
 17   not change, and the amendment does not otherwise affect any other issues, claims,
 18   or proceedings that are ongoing in the case. Defendants’ objections and arguments
 19   regarding class certification are also preserved. Upon approval of the settlement by
 20   this Court, Count III of the TAC will be dismissed, though this Court will retain
 21   jurisdiction to enforce the settlement itself.
 22         Plaintiffs are hereby granted leave to file a Third Amended Complaint in the
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
Case 3:18-cv-00428-DMS-MDD Document 248 Filed 10/09/18 PageID.3991 Page 2 of 2



  1   form attached to the Motion. The Third Amended Complaint shall be filed under
  2   pseudonym, and Exhibit C to the parties’ Joint Motion shall be maintained under
  3   seal.
  4   Dated: October 9, 2018
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
